DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 7, 2022, was filed after the mailing date of the Notice of Allowance on February 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-8, and 10-14, are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an actuator device having an actuator with a plurality of piezoelectric elements, a protector covering the plurality of piezoelectric elements, a plurality of first connection terminals, and a plurality of first through electrodes in conduction with the first connection terminals.  The cited art, U.S. Patent Pub. 2014/0176645 (“Lee”) in view of U.S. Patent Pub. 2010/0320877 (“Onitsuka”), discloses a similar actuator device also having an actuator with a plurality of piezoelectric elements, a protector covering the plurality of piezoelectric elements, a plurality of first connection terminals, and a plurality of first through electrodes in conduction with the first connection terminals.  However, the cited art does not appear to explicitly disclose or suggest that the diameter size of the through holes is fixed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERICA S LIN/Primary Examiner, Art Unit 2853